Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/21 has been entered.
 
Claim status:
	Claims 4, 7 and 16 have been cancelled.
	Claims 1-3, 5, 6 and 8-15 are pending. 

Withdrawn rejections:
Applicant's Declaration, amendments and arguments filed 9/13/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. The 103 rejection is not withdrawn at this time because the claims are not commensurate in scope with the Declaration. The following rejections and/or 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant has presented Declaration data which appears to show unexpected results of practical and statistical significance. Claim 6, which is dependent upon claim 5, appears to be reasonably commensurate in scope with the composition used in the Declaration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5 and 8-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Deshpande et al. (US 20130274343) and Song et al. (Molecules 2016;21(1386):16 pages) and Madane et al. (Drug Delivery 2016;23(4):1326-1334) and Vandita et al. (Mol Pharmaceutics 2012;9:3411-3421) and Shoba et al. (Abstract of: Plant Med 1998;64(4):353-6) and Hill (US 20070293581) and Johannsson (US 20060246132) and Macuja et al. (Advances in Environmental Chemistry 2015, Article ID 243785, 8 pages) and Kar et al. (US 20110190399).
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image1.png
    346
    626
    media_image1.png
    Greyscale

Claim interpretation: Another way to express the weight ratio is a range where 1:1 is 50% curcumin and 50% mannitol and 1:3 is 25% curcumin and 75% mannitol such that the claim reads on 25-50% curcumin and 50% to 75% mannitol. 

Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claims 1, 10, 11 and 14, Deshpande et al. curcumin powder formulations (Abstract; Examples 1-4), hence ground/pulverized in a dry way to make the powder, useful in making orally administrable forms such as tablets ([0002, 0093]), hence the tablets are orodispersible (USPGPUB of the instant specification teaches that tablets are orodispersible [0014, 0020]), comprising 1-90 wt% curcumin (claim 2; claim 11) from Curcuma longa [0003] with enhanced bioavailability (claim 1; [0091]). With regard to the limitation of “by preventing reverse aggregation of the curcumin particles by forming a curcumin-mannitol cluster”, such a property would natural flow from the disclosure of Deshpande et al. especially when Deshpande et al. improve bioavailability by more than 10 fold [0018]. Deshpande et al. teach adding 1-85% mannitol, starch, sorbitol, polyethylene glycol carrier and mixtures thereof (claims 5 and 8; [0035]) which naturally stabilize the formulation and is up to 97% by weight of carrier since the limitation of “up to 97%” includes 0-97%. Deshpande et al. teach adding 0.1-25% wt fat (claim 6). Thus Deshpande et al. teach a powder curcumin formulation with:
1-90% curcumin;
1-85% mannitol, starch, sorbitol, PEG and mixtures thereof; and
0.1-25% fat.
Please note that the principle of law from MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).” 
With regard to instant claims 1 and 2, Song et al. teach making a solid dispersion of curcumin and mannitol with enhanced bioavailability (Abstract) in a 1:1, 1:5 and 1:10 ratio (Figure 2B) for example. Song et al. teach: “The resulting improved solubility and dissolution rate are achieved through particle size reduction and surface area enhancement of the drug.” (page 2 of 16). 
lecithin as a stabilizer (page 1327, Methods). 
With regard to instant claims 1 and 5-6, Vandita et al. teach curcumin loaded lipid nanoparticles (Abstract) prepared with glyceryl behenate and lecithin (page 3412, 2.2) with an average particle size of 134.6 nm (page 3416, Discussion). Vandita et al. teach: “SLNs constituted a lipid (glyceryl behenate in the present study), and surfactants included phospholipids. Small lipidic particles with a coating of surfactant/phospholipid have an intrinsic nature to intermingle with cellular membranes at the molecular level. Further, the presence of surfactants can also enhance the permeability characteristics of SLNs. (iii) Another reason for the better effect is that the stability of curcumin is ensured when incorporated into SLNs.” (page 3417, left column). Vandita et al. also teach: “Similarly, in situ intestinal permeation studies clearly indicated a 3−4 times enhanced permeation across the ileum wall of the rats. Altogether, the protection against degradation under physiological conditions and in the culture media and enhanced permeation across cellular membranes have attributed to the attained anticancer effects in all the studies being conducted.” (lower right column page 3417 to page 3418). 
With regard to instant claim 5, Shoba et al. teach that piperine in a 20 mg to 2 g (0.01:1) weight ratio with curcumin produced a 2000% increase in bioavailability (Abstract) and thus increased cell penetration. 

With regard to instant claims 12 and 13, Johannsson et al. teach that magnesium stearate and glyceryl dibehenate are functional equivalents as lubricants in tablet formulations ([0030] and claim 5) in amounts of 0.5-5.0% w/w (claim 2). 
Macuja et al. teach that bamboo fiber is just a source of microcrystalline cellulose (bottom left column of page 2).
With regard to instant claim 1, Kar et al. teach that curcumin nanoparticles of 50-284 nm diameter have 10 fold increased bioavailability (Abstract; claim 12). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Deshpande et al. is that Deshpande et al. do not expressly teach a weight ratio of curcumin to mannitol of 1:1-3 
2. The difference between the instant application and Deshpande et al. is that Deshpande et al. do not expressly teach the addition of piperine in weight ratio of 0.0025 to 0.1:1 of piperine against curcumin and increased cell penetration. This deficiency in Deshpande et al. is cured by the teachings of Shoba et al. 
3. The difference between the instant application and Deshpande et al.  is that Deshpande et al. do not expressly teach adding lipid in a weight ratio of 0.35 to 1.5:1 of lipid against curcumin where the lipid is lecithin. This deficiency in Deshpande et al. is cured by the teachings of Mandane et al. and Vandita et al. 
4. The difference between the instant application and Deshpande et al.  is that Deshpande et al. do not expressly teach adding the excipients of instant claims 7-9 and 11-13 in the amounts instantly claimed. This deficiency in Deshpande et al. is cured by the teachings of Hill, Johannsson and Macuja et al. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from nanotechnology, medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 
	
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case
of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the powder of Deshpande et al. where the , and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because not only does Deshpande et al. already teach and suggest combining curcumin and mannitol in the weight ratio range instantly claimed but also the art of Song et al. guide the artisan to ranges of 1:1 to 1:5 which embraces the instant claimed ranges of 1:2 and 1:1-3. Therefore, it is nothing more than routine optimization of the amounts already taught by Deshpande et al. Furthermore, while Deshpande et al. is silent upon nanoparticulate size, Deshpande et al. cite Indian Patent Application Number 1827/DEL/2008 which is said to teach and suggest that curcumin nanoparticles have a 10 fold improvement in bioavailability [0018]. In looking for that reference, the artisan would find Kar et al., which claims priority to 1827/DEL/2008, and which teaches the curcumin nanoparticle diameter is between 50-294 nm (claims 1 and 12) which encompasses the instantly claimed ranges of 100-250 nm and 110 to 180 nm. See MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Consequently, the artisan would pulverize the powder of Deshpande et al. to a size of 100-250 nm for the desirable benefits of improved solubility, 10X improved bioavailability and dissolution rate which are achieved through particle size reduction and surface area enhancement of the drug as taught by Song et al., Kar et al., Madane et al.. Indeed, Vandita et al. further guide the artisan to curcumin nanoparticles within the instantly claimed range. Therefore the ordinary 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add piperine in weight ratio of 0.0025 to 0.1:1 of piperine against curcumin, as suggested by Shoba et al., and have increased cell penetration and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because piperine is well known in the art to enhance the bioavailability of curcumin as taught by Shoba et al. in a weight ratio of 0.01:1 which is within the instantly claimed range and naturally increases the cell penetration. Therefore the ordinary artisan would be motivated to add piperine in the ratio instantly claimed with a reasonable expectation of success of enhancing the bioavailability of the curcumin and cell penetration.
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add lipid in a weight ratio of 0.35 to 1.5:1 of lipid against curcumin where the lipid is lecithin, as suggested by Madane et al. and Vandita et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Deshpande et al. already teach and suggest adding fats, which are lipids to the composition within the weight ratio instant claimed. The combined references of Madane et al. and Vandita et al. guide the artisan to lecithin as a stabilizer for curcumin nanoparticles and enhance permeation thus providing ample motivation to select 
4. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add the excipients of instant claims 8-9 and 11-15 in the amounts instantly claimed, as suggested by Hill, Johannsson and Macuja et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because of the following reasons. First of all, all the ingredients claimed are well known in the art for tablet manufacture. Second of all, these are just excipients and the art of Hill teaches that the amounts of the additives can be readily determined by one of ordinary skill in the art according to the particular properties desired [0092]. The art of Macuja et al. teach that bamboo fiber is a source for microcrystalline cellulose and thus is interpreted to do no more than provide a source of microcrystalline cellulose to the composition which is taught and suggested by the art of Hill. So having pulverized bamboo fiber is just another way of expressing particles of microcrystalline cellulose or starch in the composition. Thus absent unexpected results, the addition of pulverized bamboo powder in an amount of 10-30 wt% along with 20-80% tapioca starch and 1-20% acid hydrolyzed dextrin is an obvious variation. Similarly there is nothing inventive about adding 1-10% isomalt or 10-50% by weight erythritol, sorbitol, xylitol or mixtures thereof without more when the art teaches and suggests adding these excipients for the same purpose. The artisan would adjust the amount of stevio-rebauoside A to provide the proper amount of sweetness/flavoring within 0.05 to 10% or 0.01 to 10 % by weight. The In re Fout, 675 F.2d 297, 301 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 568 (CCPA 1967). In the instant case, Applicant is claiming known prior art elements according to their established function. The principle of law states that: “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the answer depends on “whether the improvement is more than the predictable use of prior art elements according to their established functions.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). As the Supreme Court explained in KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), "when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)). So having 1-8% by weight “sliding substances” where in that 1-8% there is 0.5-4% silicon dioxide, 0.4-4% glycerol dibehenate and 0.01-10% pregelatinized starch is an obvious variation in the absence of evidence to the contrary. From MPEP 2144/05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the 
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Declaration and Arguments:
Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). Moreover, evidence as to any unexpected benefits must be "clear and convincing" In re Lohr, 137 USPQ 548 (CCPA 1963). The composition that achieved the result appears to contain: 20g curcumin, 40 g mannitol, 30 g lecithin, 0.2 g piperine and 6.67 g of orange aroma. However, instant claim 1 does not recite any lecithin or piperine and is of a different scope. See: MPEP 716.02(d): “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.";  and:  “[t]he evidence presented to rebut a prima facie case of obviousness must be commensurate in scope with the claims to which it pertains.” In re Dill, 604 F.2d 1356, 1361 (CCPA 1979); Unexpected results must be "commensurate in scope with the degree of protection sought by the claimed subject matter." In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005). It is well settled “that objective evidence of non-obviousness In re Graselli, 713 F.2d 731, 743 (Fed. Cir. 1983). Claim 1, consequently, has a broader scope than the composition for which Appellant provides test data and is not reasonably commensurate in scope. Even the instant specification teaches that the lipid lecithin is advantageous (page 5, line 7) because it changes the surface tension of cell membranes and has a positive effect on cell penetration (page 6, second paragraph) and thus is essential for achieving the observed results. Consequently, Applicant’s test data is insufficient to rebut the prima facie case of obviousness. It would appear that amendment of claim 1 to include the limitations found in claims 5 and 6 would make claim 1 commensurate in scope with the showing. 
Applicant’s arguments are based upon the Declaration data which the Examiner has carefully considered above. Essentially, Applicant has demonstrated that:
compositions without mannitol, lecithin and piperine do not achieve the unexpected result and therefore these specific components are essential to achieve the observed data; and 
the presence of tapioca starch, pulverized bamboo fiber and acid hydrolyzed dextrin does not appear to be essential to achieve the result and therefore they function merely as inert excipients.
Applicant has not demonstrated that just any lipid would suffice but only lecithin in combination with piperine. Therefore, Applicant’s arguments are not persuasive at this time.


Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roy et al. (Asian Journal of Pharmaceutics 2016(Suppl);10(4):S688-S692; 6 pages) teaches bioenhancement of curcumin with lecithin and piperine (Abstract) but does not teach mannitol. Antony et al. (Indian Journal of Pharmaceutical Sciences 2008;445-449; 5 pages) teaches enhanced bioavailability of curcumin with lecithin and piperine (Abstract) but does not teach mannitol.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.